Title: To Thomas Jefferson from the Continental Board of War, 6 December 1780
From: Continental Board of War
To: Jefferson, Thomas



Sir
War Office Decr. 6. 1780

The Board have recieved a Letter from Col. Rawlins Commissary of Prisoners at Fort Frederick in Maryland informing of the Approach of the first Division of the Convention Troops towards that Post. We have given Directions to Major Foresythe to superintend the Supplies of all these Troops as well those at their former Station as those at Fort Frederic. We propose that one half of the Supplies for the Prisoners at Fort Frederick shall be drawn from Virginia and the other half from Maryland and in Consequence requested the Government of that State to furnish to the Order of Major Foresythe their Share of the Supplies; and we are to request your Excellency and the Honorable Council, that you will be pleased to issue Orders to the Purchasers of the State of Virginia in those Parts of the State convenient for the Supply of Fort Frederick that they forthwith furnish on the Requisitions of Major Foresythe such Quantities of Provisions for the Supply of the Prisoners of War at  Fort Frederick as he shall from time to Time call for on Behalf of the United States to whom the Provisions so called for are to be charged in Part of the Quota required by Congress of the State of Virginia. As the United States have no Mode of supporting these Prisoners but from the State Supplies we entreat your Excellency to give the most pressing Directions to the Purchasers to procure an immediate Supply.
We have the H[onor] to be with the highest Respect Your very obed Servts,

R[ichar]d P[eters]By [order]

